Filed 3/24/15 P. v. Sanders CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064749

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD222861)

STEPHEN CHARLES SANDERS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Robert F.

O'Neill, Judge. Affirmed.



         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In July 2012, a jury found Stephen Charles Sanders guilty of robbery with

personal use of a knife (Pen. Code, §§ 211, 12022, subd. (b)(1); count 1; all further

statutory references are to the Penal Code) and assault with a deadly weapon (§ 245,
subd. (a); count 2; both counts with gang (§ 186.22, subd. (b)(1)) enhancements. At the

People's request, the court struck one count out-on-bail enhancement as to each count

(§ 12022.1, subd. (b)) and in August, the court found true the remaining two bail

enhancements as to each count. In June 2013, Sanders entered a negotiated guilty plea in

case No. SCD235740 (Court of Appeal No. D064743); that plea bargain provided, as to

that case, the instant case and three other cases, for a stipulated 25-year sentence and

waiver of the right to appeal. In September, the court sentenced Sanders to 25 years in

prison, including, in the instant case, on count 1, one year (one third the middle term)

with three years four months (one third of the term) for the gang enhancement; on count

2, stayed (§ 654) terms for assault with the gang enhancement. The court struck the

punishment on the remaining bail enhancements and the knife enhancement. Sanders

appeals. We affirm.

                                     BACKGROUND

       Sanders was president of a Hells Angels chapter. Nicholas Stone was a member

of Hell's Twentyone, whose members associated with the Hells Angels. On September

14, 2009, Sanders was driving his truck on the freeway. Stone, riding a motorcycle, was

on his way home after a cancer treatment. The two got into an argument. Sanders waved

at Stone to get him to pull over. They pulled into a parking lot to settle their argument.

Sanders yelled at Stone to take off his leather jacket. The two began to fight. Stone fell

to the ground, his face bleeding. Sanders grabbed Stone by the hair, held a knife to

Stone's throat and threatened to kill him unless Stone gave Sanders his jacket. Sanders

took Stone's jacket and walked back to the truck. A bystander yelled that someone had a

                                              2
knife, alerting a nearby police officer. The officer saw Sanders walking toward his truck

and Stone sitting on a curb about 10 feet from Sanders. Stone had a laceration on his

nose and blood all over his face. The officer yelled at Sanders to get his attention.

Sanders looked back at the officer, then began running toward the driver's door of his

truck. The officer ordered Sanders to stop and pointed his gun at Sanders. Sanders got in

his truck, started it and began backing up as the officer continued to yell at Sanders to

stop. A witness stood behind the truck to block Sanders. Sanders eventually stopped and

obeyed the officer's orders to get out and sit on the curb. Other officers arrived. Sanders

gave them permission to search his truck. The officers found Stone's knife on the

passenger seat and Stone's jacket in the truck bed.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende). Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel lists,

as a possible, but not arguable, issue, whether the waiver of appellate rights was knowing,

intelligent and voluntary.

       We granted Sanders permission to file a brief on his own behalf. He has done so

and raises contentions regarding the court's reference to the Hells Angels as a gang

during jury selection. This occurred before Sanders's June 2013 plea agreement in case

No. SCD235740, in which he waived his right to appeal in the instant case. (We grant

Sanders's request for judicial notice of the record in Court of Appeal No. D064743.) The

                                              3
waiver was knowing, intelligent and voluntary. Sanders is thus precluded from raising

the above issue on appeal.

      A review of the record pursuant to Wende and Anders, including the possible issue

listed pursuant to Anders, has disclosed no reasonably arguable appellate issue. Sanders

has been competently represented by counsel on this appeal.

                                     DISPOSITION

      The judgment is affirmed.



                                                                          MCINTYRE, J.

WE CONCUR:



NARES, Acting P. J.



AARON, J.




                                            4